Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-5 and 12-13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 6-8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delmerico et al. US 2006/0132993 A1.

	Delmerico teaches:
1. (Currently Amended) A method for regulating a power ramp rate (PRRPCC) of a wind park at a point of common coupling (PCC) between the wind park and a utility grid, wherein the wind farm comprises a plurality of wind turbines (WTGi) each having a power ramp rate (PRR_WTGi) dependent on a power output (PWTGi) of the respective wind turbine, the method comprising:
receiving a power reference (PREFPCC) for the wind park, [Fig. 5 94]
determining the power ramp rate (PRRPCC) of the wind park as a function of the power output (PWTGi) of each individual wind turbine (WTGi), [Fig. 4 90]
wherein the power ramp rate (PRRPCC) of the wind park is based on the power ramp rates (PRR_WTGi) of the individual wind turbines [this limitation seems to merely repeat the preceding “determining” limitation, differing in the “based on” vs. “function of “ and does not appear to narrow the claim scope of the “determining” step, Fig. 4 90], and
determining a corresponding plurality of power set-points (PSPi) for said plurality of wind turbines (WTGi) based on the power ramp rates (PRR_WTGi) of said plurality of wind turbines and power reference (PREF_PCC) for the wind park, 
wherein said corresponding plurality of power set-points (PSPi) is dispatched to said plurality of wind turbines (WTGi) for regulating said power ramp rate (PRRPCC) of the wind park in dependency of the power ramp rates (PRRWTGi) of said plurality of wind turbines.  [para. 0017, “Control of power ramp rate is achieved by a ramp rate limiting signal communicated by the wind farm control system to individual wind turbine generators.”]

	Delmerico teaches:
6. (Currently Amended) A method for regulating a power ramp rate of a wind park according to  claim 1, wherein the determining of the power ramp rate (PRRPCC) of the wind park at the point of common coupling (PCC) and/or the power ramp rates (PRRWTGi) of the individual wind turbines at an output terminal of each of the wind turbines, comprises measuring one or more of, reactive power, active power, voltage, current, power factor at the point of common coupling (PCC) and/or at the output terminal of each of the wind turbines.  [Fig. 1 52]


	Delmerico teaches:
7. (Original) A method for regulating a power ramp rate of a wind park according to claim 6, wherein the determined power ramp rate (PRRPCC) of the wind farm and/or the power ramp rates (PRRWTGi) of the individual wind turbines are based on an analysis of the measured voltage and/or current at the point of common coupling (PCC) and/or at the output terminal of the wind turbines.  [Fig. 4]


8. (Currently Amended) A method for regulating a power ramp rate of a wind park according to claim 1, wherein said plurality of power set- points (PSPi) is arranged for controlling rotor speed of said plurality of wind turbines (WTGi) so as to regulate said power ramp rate (PRRWTGi) of said plurality of wind turbines (WTGi).  [para. 0023]

	Regarding claims 10 and 14, these apparatus claims recite the implementation of the method steps of claim 1 above and are rejected on the same grounds and rationale as claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Delmerico et al. US 2006/0132993 A1 in view of Egedal et al. US 2011/0175353 A1.

	Delmerico does not teach the following limitation, however Egedal teaches:
3. (Original) A method for regulating a power ramp rate of a wind park according to claim 2, wherein said first subset of wind turbines are operated, on average, at 10%, preferably 20%, more preferably 30%, higher power output than said second subset of wind turbines.  [para. 0057]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Egedal with those of Delmerico.  A person having ordinary skill in the art would have been motivated to combine the teachings because Egedal teaches that certain groups of wind turbines can be set at 20% below or 20% above other wind turbine setpoints for more efficiency  (See para. 0057).
	
	Egadal teaches:
2. (Currently Amended) A method for regulating a power ramp rate of a wind park according to claim 1, wherein: a first subset of wind turbines (WTGi) within said plurality of wind turbines operate at a higher power output (PWTGi) than a second subset of wind turbines (WTGi) within said plurality of wind turbines, a third subset of wind turbines (WTGi) within said plurality of wind turbines operate at a lower power output (PWTGi) than a fourth subset of wind turbines (WTGi) within said plurality of wind turbines, and/or a fifth subset of wind turbines (WTGi) within said plurality of wind turbines are shut down.  [para. 0057-0057]

	Egadal teaches:
4. (Original) A method for regulating a power ramp rate of a wind park according to claim 2, wherein said fourth subset of wind turbines are operated, on average, at 10%, preferably 20%, more preferably 30%, lower power output than said third subset of wind turbines.  [para. 0057]

	Egadal teaches:
5. (Original) A method for regulating a power ramp rate of a wind park according to claim 2, wherein said second subset of wind turbines are operated, on average, at 10%, preferably 20%, 

	Regarding claims 11-13, these apparatus claims are rejected on the same grounds and rationale as their corresponding method claims above because they recite implementing the method steps above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GARY COLLINS/Examiner, Art Unit 2115